Citation Nr: 0821279	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-41 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for squamous cell 
carcinoma, left tonsil, due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1974 and from October 1976 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and February 2005 decisions by the 
RO.  By those decisions, the RO, in pertinent part, declined 
to reopen the veteran's previously denied claim for service 
connection for PTSD and denied an original claim for service 
connection for squamous cell carcinoma of the left tonsil due 
to exposure to herbicides.

This case was previously before the Board in December 2006.  
The Board reopened the veteran's claim for service connection 
for PTSD and remanded that matter for additional development.  
The claim for service connection for squamous cell carcinoma 
of the left tonsil was (and remains) stayed pending a final 
determination in the appeal of Haas v. Nicholson, 20 Vet. 
App. 257 (2006).

A VA examination report dated in February 2008 suggests that 
the veteran may be entitled to service connection for 
dysthymia and/or alcohol abuse.  That matter is referred to 
the RO for further action, as appropriate.

For the reasons set forth below, the veteran's claim for 
service connection for PTSD is being REMANDED for additional 
development.  VA will notify the veteran if further action is 
required on his part.




REMAND

When this case was remanded in December 2006, the Board 
requested, among other things, that the veteran's case be 
referred to the U.S. Army and Joint Services Records Research 
Center (JSRRC) for verification of his reported stressors.  
The Board also requested that the service department be 
contacted to obtain as much information as possible about the 
veteran or his unit having engaged in combat.

Unfortunately, the development sought has not been fully 
completed.  Although the record shows that the agency of 
original jurisdiction (AOJ) submitted a request for 
verification of the veteran's exposure to herbicides, there 
is no indication that it requested verification of any of the 
stressors cited by the veteran as the cause of his PTSD.  Nor 
is there any indication that the AOJ sought any additional 
information with respect to whether the veteran was involved 
in combat.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given the Court's holdings on the 
matter, and the fact that the development sought in this case 
has not been fully completed, the Board has no choice but to 
return this case to the AOJ.  A remand is required.  
38 C.F.R. § 19.9 (2007).

Records of the veteran's VA treatment were last obtained in 
January 2007.  On remand, efforts should be made to obtain 
any records of relevant treatment he may have undergone since 
that time, in order to ensure that his claim is adjudicated 
on the basis of an evidentiary record that is as complete as 
possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2007).  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain copies of records pertaining to 
any relevant VA treatment the veteran has 
received since January 2007, following the 
procedures set forth in 38 C.F.R. § 3.159.  
The evidence obtained, if any, should be 
associated with the claims file.

2.  Prepare a summary of the veteran's 
reported PTSD stressors (which currently 
include, among other things, "several 
altercations with enemy forces" while aboard 
the U.S.S. Chara (AE-31) from May to November 
1951; being aboard a plane that caught fire 
in Thailand; and being aboard the U.S.S. 
Chara after it was damaged in a typhoon) and 
refer his case to the JSRRC for verification.  
The JSRRC should be asked to say whether any 
additional information is required of the 
veteran to conduct its research and, if so, 
he should be asked to provide the additional 
information.

3.  Ask the service department to provide as 
much information as possible about the 
veteran or his unit having engaged in combat.  
Ask the service department to specifically 
indicate whether the veteran's receipt of the 
Republic of Vietnam Campaign Medal with 
Device and/or his eligibility for hostile 
fire pay while serving aboard the U.S.S. 
Chara (AE-31) in support of combat operations 
from May to November 1971 is indicative of 
his involvement in actual combat.  The 
response received should be associated with 
the claims file.

4.  After the foregoing development has been 
completed, return the claims file to the VA 
examiner who previously evaluated the veteran 
in February 2008.  The examiner should be 
asked to review the expanded record and 
prepare a supplemental report indicating the 
extent to which, if any, the additional 
evidence impacts on his prior opinion as to 
whether the veteran has PTSD.  If PTSD is 
diagnosed, the examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not (i.e., whether it is 
50 percent or more probable) that PTSD is 
attributable to one or more verified in-
service stressor.  If the examiner who 
previously evaluated the veteran is 
unavailable, schedule the veteran for an 
examination by another examiner for purposes 
of obtaining the necessary information.  A 
complete rationale for all opinions should be 
provided.

5.  Thereafter, take adjudicatory action on 
the veteran's claim.  If the benefit sought 
remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, the current version of 
38 C.F.R. § 3.159 (see Notice and Assistance 
Requirements and Technical Correction, 73 
Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

